Citation Nr: 1431679	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for degenerative joint disease, status post capsule shift/bankart repair, right shoulder with history of tendinitis with subluxation.

2.  Entitlement to a higher rating for residual scar status post right shoulder surgery evaluated as 10 percent disabling prior to August 19, 2011 and as noncompensable disabling since August 19, 2011.

3.  Entitlement to a rating greater than 10 percent for left knee patellofemoral pain syndrome.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from August 1995 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Offices (RO) in Denver, Colorado. 

In June 2012, the RO reduced the disability rating for the Veteran's residual right shoulder scar from 10 percent to 0 percent, effective August 19, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C..  See also Hearing Options form submitted in September 2011.  By an October 2012 letter, he was informed that such a hearing had been scheduled for December 6, 2012.  However, after receiving the VA hearing notice, in a November 2012 statement, the Veteran withdrew that request, indicating that he would be unable to travel to Washington, D.C. and instead desired a video conference hearing before a VLJ at the local Denver RO.  See corresponded from Veteran, received in November 2012. 

A complete and thorough review of the claims file indicates, however, that no further action has been taken and it does not appear that the Veteran has otherwise withdrawn his request for a hearing.  Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

